Citation Nr: 0905503	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-37 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for squamous cell skin 
cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for arteriosclerotic 
heart disease with acute coronary occlusion (heart disease), 
to include as due to Agent Orange exposure.

3.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for degenerative 
arthritis of the back (back condition).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 
1970, and from January 1971 to December 1976, including 
service in the Republic of Vietnam.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the RO that 
denied the Veteran's claims.  The Veteran filed a timely 
appeal of these decisions to the Board.    

In November 2008, the Veteran and his spouse, accompanied by 
his representative, testified at a hearing before the 
undersigned Veteran's Law Judge at the RO.  A transcript of 
these proceedings has been associated with the claims file.  
At the hearing, additional evidence was submitted accompanied 
by a waiver of RO consideration.  This evidence will be 
considered by the Board in reviewing the Veteran's claims.  

The issues of service connection for heart disease and a back 
condition are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The Veteran is not shown to have any disease that is 
linked to the exposure to Agent Orange in the Republic of 
Vietnam during the Vietnam era.  

3.  The Veteran did not manifest complaints or findings 
referable to squamous cell skin cancer in service or for many 
years thereafter.  

4.  The demonstrated squamous cell skin cancer is not shown 
to be related to any event or incident of the Veteran's 
active service, including his exposure to herbicides, such as 
Agent Orange while serving in the Republic of Vietnam.  

5.  In an October 1980 rating decision, the RO denied the 
Veteran's claim of service connection for a back condition; 
the next month the Veteran was notified of this decision and 
apprised of his appellate rights, but did not timely appeal 
this determination.  

6.  The evidence added to the record since the October 1980 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by squamous cell skin 
cancer is not due to disease or injury that was incurred in 
or aggravated by active service, nor may its incurrence 
during service be presumed; nor is presumed to be due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2008).  

2.  Subsequent to the final October 1980 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a back condition.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The rule is 
effective November 9, 2000, with exceptions, to include the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

By way of letters dated in July 2003 and March 2006, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims, including notice 
regarding new and material evidence for his back claim, and 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service treatment records and reports, VA examinations, 
the Veteran's testimony before the Board, and statements 
submitted by the Veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for squamous cell skin cancer.

In this case, the Veteran seeks service connection for 
squamous cell skin cancer, claimed as being the result of 
exposure to herbicides.  
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as cancer, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  

Indeed, VA has conceded exposure in this case.  And if a 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  

Here, the Board notes that squamous cell skin cancer is not a 
presumptive disease for the purposes of 38 C.F.R. § 3.309(e).  
Presumptive service connection based on exposure to Agent 
Orange is therefore not warranted in this case.  

After a careful review of the lay and medical evidence, the 
Board also concludes that the weight of the evidence is 
against direct service connection for squamous cell skin 
cancer.  

Here, while the Veteran's service treatment record indicates 
treatment for tinea versicolor and tinea pedis, there are no 
complaints of or treatment for any kind of skin cancer in 
service.  The veteran's separation examination indicated that 
the Veteran was normal in all respects.  

After service, the Veteran's medical records also do not 
indicate any treatment for or diagnosis of any skin cancer 
within one year of service.  The first diagnosis and 
treatment for squamous cell skin cancer is not found in the 
Veteran's medical records until several years after service, 
and the most recent medical records indicate no active 
cancer.  

The medical records contained in the Veteran's claims file do 
not any showing of a relationship between the claimed skin 
cancer and his active service or his exposure to Agent Orange 
in service.  
 
Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's squamous cell skin 
cancer was caused by his military service, to include 
exposure to Agent Orange.  

Service connection will be granted to a Veteran who develops 
a disease or disability in service or, for certain 
conditions, within one year of service.  38 C.F.R. § 3.303, 
3.307, 3.309.  

Here, the evidence does not show that the Veteran was found 
to have squamous cell skin cancer in service or within one 
year after service.  And the Veteran's medical records do not 
contain medical information linking his squamous cell skin 
cancer directly to his service or his exposure to Agent 
Orange.  

In reaching this determination regarding the squamous cell 
skin cancer, the Board notes that it is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Here, it is noted that the Veteran has not been afforded a VA 
examination in order to address whether the Veteran's skin 
cancer is related to his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the Veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains a diagnosis of squamous 
cell skin cancer.  But there is no competent evidence to show 
that such condition is related to any event or incident of 
the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  The Board 
therefore concludes that a VA examination of the Veteran is 
not necessary in this case.  


III.  New and material evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In this case, the evidence submitted after October 1980 
consists of medical treatment records, service treatment 
records from the first period of active service, the reports 
of VA examinations in September 1992 and September 1994, the 
veteran's hearing testimony, and other statements by the 
veteran and his representative in support of the claim.  

Of particular significance are the veteran's service 
treatment records from his first period of active service, 
which indicate that the Veteran slipped on ice and fell while 
on night patrol in January 1967.  His service treatment 
records also note ongoing complaints of back pain throughout 
his two periods of service with diagnoses of back strain and 
low back pain among others.  

The Veteran and his wife also testified before the Board that 
he has had continuing back pain since his active service.  He 
has been diagnosed with degenerative joint disease of the 
back.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the October 1980  RO 
decision and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for a back disability is reopened.  



ORDER

Service connection for squamous cell skin cancer is denied.  

As new and material evidence has been presented to reopen  
the Veteran's claim of service connection for a back 
condition; the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

After a careful review of the claims folder, the Board finds 
that the claims for service connection for a back disorder 
and for heart disease must be remanded for further action.  

With respect to the veteran's back claim, the Board notes 
that the service treatment records indicate that the Veteran 
slipped on ice and fell while on night patrol in January 
1967.  His service treatment records also note ongoing 
complaints of back pain throughout his two periods of active 
service, with diagnoses of back strain and low back pain 
among others.  

The Veteran and his wife also testified before the he has had 
continuing back pain since his active service.  He has been 
diagnosed with degenerative joint disease of the back.  

With respect to the claimed heart disease, the service 
treatment records indicate several complaints of chest pain, 
rapid heart beat and weakness while in the service.  

The Veteran testified that he had an episode of tachycardia 
in service.  In October 1975, he was not indicated to have 
actual syncope and was found to have no irregularity.  An EKG 
was performed which was indicated to be normal.  He was given 
an impression of micturition syncope.  

The physician at the time indicated that this was 
musculoskeletal pain and that he sought to explain the non-
cardiac nature of the symptoms to the Veteran.  Prior to 
this, in December 1971, the Veteran sought treatment for 
heart trouble, but no specific follow-up was indicated. In 
other records, the Veteran indicated that he had a hole in 
his heart since age 12.  

Approximately 15 years after service, the Veteran had a 
myocardial infarction and was diagnosed with ischemic heart 
disease, coronary artery disease, and atherosclerotic heart 
disease.  He is status post CABG procedure with bypass.  The 
Veteran also indicated in his testimony before the Board that 
he would need to undergo another bypass soon.  

Based on the foregoing, the Board finds that the Veteran 
should be afforded VA examinations in order to determine 
whether the veteran's back disorders and heart disease had 
their onset in service or within one year of service.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159, 3.303, 3.307, 3.309.  

Prior to affording the veteran VA examination, the veteran 
should be afforded an opportunity to submit any additional 
medical records relevant to his claims.  In this regard, the 
Board notes that the Veteran has received treatment at the 
Chillicothe VA Medical Center.  The records from this 
facility dated since March 2005 should be associated with the 
veteran's claims file.  In this respect, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, VA must obtain outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
Veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  

The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
In addition, the RO should send the 
veteran notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him for his 
heart and back since service.  This 
should include medical and treatment 
records from the Chillicothe VA Medical 
Center dated since March 2005.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
VA examination to determine the nature, 
extent and likely etiology of the claimed 
back and heart conditions.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have current 
back and heart conditions?  If so, 
state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has back and heart conditions, 
did such disorders have their onset 
during his period of active service or 
within one year of service, or were 
such disabilities caused by any 
incident that occurred during such 
active service?  In this regard, the 
examiner is asked to comment on the 
veteran's statements and treatment 
records that indicate complaints of 
back pain in service after a January 
1967 fall and after other instances of 
lifting heavy objects in service, and 
also comments regarding incidents and 
complaints of chest pain or rapid 
heart beat in service.  

In offering these opinions, the examiner 
should specifically include a discussion 
of the claims with respect to the 
veteran's service treatment records in 
terms of evidence supporting or 
controverting entitlement to service 
connection documented therein.  The 
physician should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.  
        
4.  After all indicated development has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


